Citation Nr: 0108826	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision which denied service 
connection for PTSD.  

In August 2000, the veteran canceled a scheduled hearing at 
the RO before a hearing officer in favor of a video 
conference hearing before a member of the Board, but he 
failed to appear for the Board video conference hearing which 
was scheduled for January 2001.  The case is now before the 
Board for appellate review.  

During its review, the Board has noted that the RO in the 
June 1999 decision also denied the veteran's claim for 
service connection for hypertension on the basis that the 
claim was not well grounded.  This claim is not on appeal.  
However, the Board recognizes that a new law has abolished 
the requirement that a claimant for VA benefits must present 
a well-grounded claim, and in certain circumstances, when a 
claim has been denied as not well grounded, the claimant may 
obtain a readjudication of the claim on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In view of this, the claim 
for service connection for hypertension is referred to the RO 
for further appropriate consideration.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).

In a June 1999 decision, the RO denied the veteran's claim 
for service connection for PTSD on the basis that the 
evidence did not establish that a stressful experience 
occurred.  38 C.F.R. § 3.304(f).  The RO stated that the 
veteran did not furnish sufficient detail to permit an 
attempt at verification of his claimed stressors.  In the 
February 2000 statement of the case, the RO stated that in 
order to further develop his service connection claim with 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) the veteran must provide specific details about 
the claimed stressful event, including what happened, when it 
happened (down to a three month timeframe), the unit down to 
company level, and names of individuals involved.  It is 
noted that in a January 1999 statement and an April 1999 PTSD 
Questionnaire, the veteran supplied many of these details.  
The Board finds that additional development is in order in 
view of the fact that the RO has not made an effort to 
corroborate the veteran's alleged stressors with USASCRUR.

The sole medical record in the claims file in support of the 
veteran's claim for service connection for PTSD is an October 
1999 statement from a VA psychologist at the Columbia, South 
Carolina VA Medical Center (VAMC), who indicated that the VA 
has evaluated and treated the veteran for approximately one 
year and that he had PTSD as a result of exposure to several 
traumatic incidents in service (the doctor described some of 
these incidents and stated other incidents were also noted).  
The RO should obtain all medical records pertaining to the 
veteran's psychiatric treatment.  Moreover, it is noted that 
the veteran has not been afforded a VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) where 
he has been treated for psychiatric 
problems since his 1967 release from 
active service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records which are not already on 
file.  This includes, but is not limited 
to, medical records from the Columbia VAMC 
since 1998.

2.  The RO should forward the veteran's 
January 1999 statement of PTSD 
information, his April 1999 PTSD 
questionnaire, and a summary of any other 
claimed stressor noted in medical 
examination reports and treatment records 
(along with copies of his service 
personnel records and any other records 
relevant to the PTSD claim) to the 
USASCRUR, and request that the USASCRUR 
investigate and attempt to verify the 
alleged stressors.

3.  If the veteran's claimed stressors 
are verified by USASCRUR, the veteran 
should be afforded a VA psychiatric 
examination relative to his claim for 
service connection for PTSD.  The claims 
folder must be provided to and reviewed 
by the examiner.  PTSD should be 
diagnosed or ruled out in accordance with 
the standards of DSM-IV.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of DSM-IV.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then the case 
should be returned to the Board for 
further appellate review.

On remand, the veteran may submit any other evidence and 
argument in support of the claim which the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



